Citation Nr: 0933708	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1984 
to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied 
entitlement to a TDIU.  

In February 2009, the Veteran testified before the 
undersigned at a Board hearing.  A transcript of the hearing 
is associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran is currently rated as 80 percent disabled and is 
service-connected for the following: Reiter's Syndrome 
(60 percent); a depressive disorder (30 percent); recurrent 
uveitis (10 percent); right ear drum perforation (0 percent); 
and left ear hearing loss (0 percent).  The Veteran was 
granted service connection for a depressive disorder in 
September 2008, after the issuance of the statement of the 
case for TDIU in April 2007.  In light of this recent grant, 
the issue of TDIU must be re-adjudicated by the agency of 
original jurisdiction (AOJ) and a supplemental statement of 
the case (SSOC) should be issued.  

In addition, current VA medical treatment records from 
Daytona and Gainesville should be obtained and associated 
with the claims file.  The Veteran should also be given a new 
VA examination to determine the impact of his 
service-connected disabilities on his ability to work in 
light of the recent grant of service connection for 
depression.  

At the February 2009 Board hearing, the Veteran stated he is 
in the process of appealing the past Social Security 
Administration (SSA) decisions regarding his disabilities 
(Transcript, p 11).  SSA last denied him benefits in 
September 2006.  On remand, the AOJ should obtain and 
associate with the file any new SSA records regarding the 
Veteran's disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with file VA 
treatment records from Daytona and 
Gainesville, dated from September 2008 to 
present.  

2. Obtain and associate with file current 
SSA records (records filed after the 
September 2006 denial of SSA benefits).  

3. Schedule the Veteran for a general VA 
examination to determine the degree of 
occupational impairment caused by his 
service-connected Reiter's Syndrome, 
depressive disorder, recurrent uveitis, 
right ear drum perforation and left ear 
hearing loss.  The examiner should 
specifically comment on the impact the 
Veteran's service-connected disabilities 
have on his ability to participate in any 
gainful employment for which he is 
qualified (the Veteran is a college 
graduate with experience in restaurant 
management and teaching).  The claims 
folder and a copy of this Remand must be 
made available to the examiner in 
conjunction with the examination.  

4. Re-adjudicate the Veteran's claim for 
TDIU.  If the decision remains in any way 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

